EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Mrs. Laura Kelly on April 14, 2021.

The application has been amended as follows: 

125. (Currently Amended) An apparatus for forming a three-dimensional object from a polymerizable liquid, comprising:
	(a) 	a support;
	(b) 	a carrier operatively associated with said support on which carrier said three-dimensional object is formed;
(c) 	a build plate comprising an optically transparent member having a build surface, with said build surface and said carrier defining a build region therebetween;
	(d) 	a polymerizable liquid supply operatively associated with said build surface and configured to supply polymerizable liquid into said build region for solidification polymerization;

(f)	a controller operatively associated with said carrier and said radiation source for advancing said carrier away from said build surface to form said three-dimensional object from said solid polymer, while also concurrently:
(i)	continuously maintaining a dead zone of polymerizable liquid in contact with said build surface, and 
(ii) 	continuously maintaining a gradient of polymerization zone between said dead zone and said solid polymer and in contact with each thereof, said gradient of polymerization zone comprising said polymerizable liquid in partially cured form; and
(g) a temperature controller operatively associated with said build plate and/or said polymerizable liquid supply, said temperature controller configured to heat or cool polymerizable liquid supplied to said build region; 
wherein said carrier has a plurality of channels formed therein, configured for supply of different polymerizable liquids through different ones of said plurality of channels.

Allowable Subject Matter
Claims 125, and 128-138 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest an apparatus for forming a three-dimensional object from a polymerizable liquid, comprising:
(a) a support;

(c) a build plate comprising an optically transparent member having a build surface, with said build surface and said carrier defining a build region therebetween;
(d) a liquid polymer supply operatively associated with said build surface and configured to supply liquid polymer into said build region for solidification polymerization; wherein said carrier has a plurality of channels formed therein, said channels configured for supply of different polymerizable liquids through different ones of said plurality of channels;
(e) a radiation source configured to irradiate said build region through said optically transparent member to form a solid polymer from said polymerizable liquid;
(f) a controller operatively associated with said carrier and said radiation source for advancing said carrier away from said build surface to form said three-dimensional object from said solid polymer, while also concurrently:
(i) continuously maintaining a dead zone of polymerizable liquid in contact with said build surface, and
(ii) continuously maintaining a gradient of polymerization zone between said dead zone and said solid polymer and in contact with each thereof, said gradient of polymerization zone comprising said polymerizable liquid in partially cured form;
(g) a temperature controller operatively associated with said build plate and/or said polymerizable liquid supply, said temperature controller configured to heat or cool polymerizable liquid supplied to said build region.

El-Siblani et al (8,372,330) discloses a 3-D forming apparatus, comprising an elevator (89) supporting an upper build platform (74), a solidification substrate (79a) forming a space with the build platform for solidifiable material (92), a control unit controls the movement of the elevator to move the build platform to provide the necessary space for a radiation source (86) to project an energy pattern (88) in an upward direction to solidify the material (92) in a trough (97). 
However, El-Siblani et al fails to disclose a carrier on a surface of the substrate supporter to define a build region, wherein the carrier has a plurality of channels for supplying of different polymerizable liquids through different channels to the build region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743